DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 25 May 2021.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a roughness curve of the inner periphery has a plateau honing shape” in claims 1, 5, and 8 is a relative term which renders the claim indefinite. The term “plateau honing shape” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In this case, the term “plateau” would be recognized by the skilled artisan to generally refer to a profile of a honed section of a cylinder bore.  See for example US 6,220,214 (“Kojima”).  The description 
Does a “plateau honing shape” for a roughness curve refer to a particular shape of a curve that corresponds to the plateau region generally, or instead to an actual shape of a curve?   Or does it refer to a graphical manipulation of the data such that it is made to have a plateau “shape?”  Further, the extents of what would or would not be considered to be a “plateau honing shape” in a roughness curve are never defined or explained in the specification.  No examples are given as to what is claimed.  When the claims are considered in light of the specification, the metes and bounds of what is claimed cannot be determined now.  
Each of claims 1-20 either includes this language or is dependent upon a claim which includes this language.  The metes and bounds of claims 1-20 cannot be determined.  

Claim 1 recites the limitation "a depth of the pit.”  There is insufficient antecedent basis for this limitation in the claim.  Prior to this, the claim invokes an average value of an area ratio of pits generated.  Now a value for depth is ascribed to “the pit.”  It is not clear if this refers to an average value, a maximum value, value of a single pit that is measured, or something else.  It is unclear what the relationship is between “a depth of the pit” and the cylinder liner.  

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by US 6,220,214 (hereinafter “Kojima”).
Regarding claim 8, Kojima teaches a cylinder liner mounted on a block of an engine (See col. 1).  Kojima teaches that the liner is made from gray cast iron (See col. 3).  Kojima teaches that a nitriding treatment is applied to the cast iron cylinder liner (See col. 4).  Kojima teaches that a cross hatching is applied by the honing treatment (see col. 1, Summary of the Invention, Fig. 6).  Regarding the limitation of “a roughness curve of the inner periphery has a plateau honing shape,” it is not clear what is meant.  See rejections above under 35 USC 112.  Kojima describes that the honing treatment creates a “plateau” as would be understood in the art (col. 1).  This is believed to meet the structure required by said limitation.  
Regarding wherein the surface roughness Rz is 4 microns or less, Kojima does not disclose a limitation as such.  However, Kojima teaches that a measurement of surface roughness is made by the R3z method instead (col. 1-2, Fig. 5, col. 4).  Kojima teaches that the R3z value is approximately 1.0 microns for a surface treated cylinder liner (Fig.5).  While an R3z measurement is not an Rz measurement, the structure of Kojima has value of R3z that is well within the upper limit specified, and is made by the honing and cross hatching treatment.  Further  it is described as a “plateau” (col. 1), which would be understood to mean that the great deviation of peaks and valleys that wouold cause the Rz z value as claimed to have been inherent to the product of Kojima.  Applicant is directed to MPEP 2112.
Regarding wherein the structure has a graphite flake that extends 20 microns into an inner periphery of the iron matrix, Kojima clearly envisions that the iron cylinder liner has a structure in which graphite provides an opening into the interior of the material and promotes oil retention (see col. 2).  Kojima teaches that this is a result of the graphite structure not being broken or “closed” in the honing process (col. 2).  Kojiima teaches that such a structure is present in the iron at about 80% of the graphite (see Figs. 1(a), 2(a), Fig. 3, and col. 3).  The structure described by Kojima is the same structure described by applicant.  Regarding wherein a portion of the free graphite also does not have open structure (is “closed”), the example of Kojima has 80% open structure (see Figs. 1(a), 2(a), Fig. 3, and col. 3), and thereby a significant portion of the graphite is considered as closed.  
Regarding the “flaky” graphite, Kojima does not specify any particular morphology for the graphite present in the gray cast iron.  However, Kojima quite explicitly teaches the “open” graphite structure that retains oil and provides better lubricity (col. 2 and 3).  The structures of graphite are the same as those claimed by applicant inherently.  
	Regarding claim 14 the features not shown are considered inherent in the cylinder liner of Kojima.  MPEP 2112.
	Regarding claim 18, Kojima appears to show similar cross hatching angle (Fig 6).  

Conclusion
No claims are allowable.  No rejection over the prior art is made for claims 1-7, 9-13, 15-17, 19, and 20 at this time.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734